


Exhibit 10.1


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), is made
as effective of July 29, 2014, by and between GARDNER BINGHAM JUNCTION HOLDINGS,
L.C., a Utah limited liability company (“Gardner”) and ARBOR BINGHAM JUNCTION
HOLDINGS, L.C., a Utah limited liability company (“Arbor”; and together with
Gardner, individually and collectively, as the context may require, “Arbor
Gardner”), and O.COM Land, LLC, a Utah limited liability company, its successors
and assigns (“Overstock”).


RECITALS:


A.    Arbor Gardner and Overstock previously entered into that certain Purchase
and Sale Agreement, May 5, 2014 (the “Purchase Agreement”) pursuant to which
Arbor Gardner agreed to sell, and Overstock agreed to purchase, the Property (as
defined in the Purchase Agreement) on the terms set forth in the Purchase
Agreement. All capitalized terms used but not otherwise defined herein shall
have their meanings set forth in the Purchase Agreement.


B.    Overstock and Arbor Gardner desire to amend the Purchase Agreement to
extend the Due Diligence Period.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties do hereby agree as follows:


1.    Extension of Feasibility Period. The Due Diligence Period is hereby
extended to September 5, 2014.


2.    Entire Document. This Amendment contains the entire understanding of the
parties and supersedes all prior oral or written understandings relating to the
subject matter set forth herein.


3.    Counterpart Signatures. This Amendment may be executed in counterparts
each of which shall be deemed an original. An executed counterpart of this
Amendment transmitted by facsimile shall be equally as effective as a manually
executed counterpart.


4.    Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties and their respective successors and/or
assigns.


5.    Ratification. In all respects, other than as specifically set forth in
this Amendment, the Purchase Agreement shall remain unaffected by this Amendment
and shall continue in full force and effect, subject to the terms and conditions
thereof, and in the event of any conflict, inconsistency, or incongruity between
the provisions of this Amendment and any provisions of the Purchase Agreement,
the provisions of this Amendment shall in all respects govern and control.


6.    Authority. Each individual executing this Amendment does thereby represent
and warrant to each other person so signing (and to each other entity for which
such other person may be signing) that he or she has been duly authorized to
deliver this Amendment in the capacity and for the entity set forth where she or
he signs.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement.




ARBOR GARDNER:
GARDNER BINGHAM JUNCTION HOLDINGS, L.C., a Utah limited liability company, by
its Manager
By:
KC Gardner Company, L.C., a Utah limited liability company

By:
/s/ CHRISTIAN GARDNER
 
 
Print Name:
Christian Gardner
 
 
Its:
Manager
 
 

ARBOR BINGHAM JUNCTION HOLDINGS, L.C., a Utah limited liability company, by its
Manager
By:
Arbor Gardner Commercial Real Estate L.L.C., a Utah limited liability company

By:
/s/ CORY GUST
 
 
Print Name:
Cory Gust
 
 
Its:
Member / Manager
 
 





OVERSTOCK:
O.COM Land, LLC, a Utah limited liability company
By:
/s/ CARTER LEE
 
 
Print Name:
Carter Lee
 
 
Its:
Manager
 
 




2